PETERS, J.
|, For the reasons assigned in Fontenot v. Patterson Insurance Co., 06-1624 (La. App. 3 Cir. 2/18/09), 5 So.Sd 954, on remand from the Louisiana Supreme Court, we amend the third-party judgment in favor of the Lafayette City-Parish Consolidated Government and against Germaine Brooks and the State of Louisiana, Department of Transportation and Development to reflect that Germaine Brooks is assessed with sixty percent of all damages awarded, and that the State of Louisiana, Department of Transportation and Development is assessed with the remaining forty percent. We order that Germaine Brooks and the State of Louisiana, Department of Transportation and Development shall be responsible for court costs, including the cost of this appeal, in proportion to their fault. Pursuant to the requirement of La.R.S.13:5112(A), we set the forty percent share of costs assessed to the State of Louisiana, Department of Transportation and Development in a monetary amount, $297.49 in lower court costs and $3,354.67 in appellate costs.
AFFIRMED AS AMENDED.
PICKETT, J., dissents and assigns written reasons.